DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 	This office action is in response to the amendments and arguments filed 2/23/2021.   
Claim 35 is amended.
Claims 35, 37-41, 43, 44, 46-50 are pending.
This application has been taken over by Primary Examiner Michael Masinick.

Response to Argument
	All previous USC 112 rejections are removed based on applicant’s amendments.   New amendments have created new USC 112 rejections given below.
	Art rejections are modified as required by applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 35, 37-41, 43, 44, 46-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 35 recites in part:
“analyze whether the electric vehicle battery and local renewable energy supply can power the end device and in response, dynamically control integrating the electric vehicle battery and local renewable energy supply at the appropriate device or circuit level to power the end device…”

This lacks written description from the Specification. Applicant stated that this limitation is supported by paragraphs [0011, 0014, 0016, and 0021] of the Specification (page 9 of response), but this is not persuasive.   Original claim 15 states “analyse what local storage means might be appropriate to power such end device”.  This is different than “analyze whether the electric vehicle batter and local renewable energy supply can power the end device”. Furthermore, paragraph 0023 states “dynamically control integrating renewable or storage supplies at the appropriate circuit and device level…”.  These two concepts (the analyze step and the dynamic control step), while supported in the specification, do not appear to be directly linked in any way.    More specifically, the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 35, 37-41, 43, 44, 46, 47, 49, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 20060214510 A1)  in view of Pollack (US20080039980A1) and further in view of Miller (US 7274975B2).


Regarding claim 35, Patel teaches a system for managing charging of rechargeable batteries  [Patel 0011 The present invention details a system, method, and apparatus that intelligently provides DC power to devices;[0021] The electronic device 140 can be any electronic device that receives DC power such as… battery charging devices; [0022] a battery source local to the electronic device 140… the power management electronics 142 can re-charge the battery source; [0032] The electronic device 140 can include a battery or other power store;  Fig.1, 2 disclose a system for managing charging of rechargeable batteries in local energy network. Please note that system in Fig.2 is analogous to systems in Fig.1:   [0038] Components of system 200 can be largely analogous to components of system 100; further [0039] System 200 shows that a single power supply 210 connected to a single AC source (or DC source) can provide DC power to multiple electronic devices 240 and 250 simultaneously; [0028] power provided to the power supply 111 can be supplied through various technologies including, but not limited to, battery technologies, solar power technologies, fuel cell technologies, and flywheel technologies]
a processing device; and [Patel 0023 The power management electronics 116 (a processing device ) can receive digitally encoded data conveyed from the power management component 142 of the electronic device 140]
one or more local circuits in the local energy network for connecting to the AC mains supply, to local renewable energy supplies and to rechargeable batteries, including plural sockets in the local energy network for connecting to at least one local renewable energy supply and to at least one rechargeable battery, at least one socket being provided in a [[[[Patel Figs. 1, 2 Power Adapter/Converter Electronics, Variable Voltage Electronics and receptacles 122, 222, 223 (sockets/circuits) provided in Power Supply 110/111/210 (charge control station) in local energy network for connecting to rechargeable batteries in Electronic Devices: [0021] The electronic device can be any electronic device that receives DC power such as battery charging devices; [0032] The electronic device 140 can include a battery or other power store;  further [0024] the power management electronics 116 can include a battery or other power store that can provide uninterrupted power supply (UPS) capabilities to the electronic device 140 as well as power clipping or filtering capabilities; 0026 The power supply 110 can be connected to an AC source (AC mains supply);  [0039] System 200 shows that a single power supply 210 connected to a single AC source (or DC source) can provide DC power to multiple electronic devices 240 and 250 simultaneously; [0028] power provided to the power supply 111 can be supplied through various technologies including, but not limited to, battery technologies, solar power technologies, fuel cell technologies, and flywheel technologies (renewable energy supplies) ]
each socket being associated with sensing circuitry to obtain energy data relating to the connected rechargeable battery and/or local renewable energy supply [Patel [0029] the line 130 can also include a data line for communicating digitally encoded data, such as power requirements (sensing circuitry to obtain energy data), between the electronic device 140 and the power supply 110 or power supply 111... digitally encoded information can be conveyed across a power carrying line, using a power line communication protocol]                   and having a communication link to the processing device to communicate the energy data,  [Patel 0023 The power management electronics 116 can receive digitally encoded data conveyed from the power management component 142 of the electronic device 140; further [0037] the functionality attributed to the variable voltage electronics 114 and the functionality attributed to the power management 116 component can be integrated into a single variable power management component]
wherein the socket in the [[[[Patel Figs 1,2 Power adapter electronics receiving power, and Variable Voltage Electronics providing power to recharge batteries 0022 the power management electronics 142 can re-charge the battery source using power provided by the power supply 110 or power supply 111; further Fig.2 shows the sockets recharge batteries of devices 240, 250 according to control signals from Power management 216; further [0038] Components of system 200 can be largely analogous to components of system 100. Although an AC source configuration is shown in system 200, a DC source configuration is also contemplated herein; [0039] The variable voltage electronics 214 and 215 assure that the DC power is suitably adjusted for power requirements of electronic device 240 and 250 in accordance with received digitally encoded data that specifies each device's power requirements]; the power being selectively provided by the AC mains supply and the local renewables energy supplies (paragraph 0045 shows providing power from AC main supply or directly from the DC source through a DC connector);
wherein the processing device is configured to use said energy data from the sockets to  [ Patel 0023 The power management electronics 116 can receive digitally encoded data conveyed from the power management component 142 of the electronic device 140. Based upon the received digitally encoded data, the variable voltage electronics 114 to match (dynamically manage recharging the batteries on a per battery device level) output produced by the variable voltage electronics 114 to the power specifications conveyed within the received digitally encoded data; [0037] the functionality attributed to the variable voltage electronics 114 and the functionality attributed to the power management 116 component can be integrated into a single variable power management component; further [0022] In embodiments where a battery source can be utilized to power the electronic device 140, the power management electronics 142 can re-charge the battery source using power provided by the power supply 110 or power supply 111, when available (dynamically manage recharging); further, the power for recharging the batteries can be selected from various sources (dynamically manage recharging): [0028] The DC power provided to the power supply 111 can be supplied through various technologies including, but not limited to, battery technologies, solar power technologies, fuel cell technologies, and flywheel technologies]
wherein 
managing recharging the battery is based [Patel 0022 the power management electronics 142 can re-charge the battery source using power provided by the power supply 110 or power supply 111, when available (availability status); 0047 Step 355 represents a state where power is being provided to the DC power receiving device in a steady-state (status) fashion; 0026 The power supply 110 can be connected to an AC source (AC main supply);  [0039] System 200 shows that a single power supply 210 connected to a single AC source (AC main supply) (or DC source) can provide DC power to multiple electronic devices 240 and 250 simultaneously. The variable voltage electronics 214 and 215 assure that the DC power is suitably adjusted for power requirements of electronic device 240 and 250 in accordance with received digitally encoded data that specifies each device's power requirements; [0028] power provided to the power supply 111 can be supplied through various technologies including, but not limited to, battery technologies, solar power technologies, fuel cell technologies, and flywheel technologies (renewable energy supply)]

While Patel teaches a system for managing charging of rechargeable batteries, plurality of sockets in charge control station for connecting to the batteries, dynamically managing recharging the batteries, and managing recharging the battery is based on availability and status of the local renewable energy supply, Patel does not explicitly teach that:
the batteries are for electric vehicles,
the charge control station is a vehicle charge control station,
adjust and implement a schedule of how to dynamically manage recharging the battery.
	However, Pollack teaches the concepts of:
the batteries are for electric vehicles,[Pollack 0039 “Electric resource” as used herein typically refers to electrical entities that can be commanded to do some or all of these three things: take power (act as load), provide power (act as power generation or source), and store energy. Examples may include battery/charger/inverter systems for electric or hybrid vehicles, repositories of used-but-serviceable electric vehicle batteries, fixed energy storage, fuel cell generators, emergency generators, controllable loads, etc.]
at least one socket being provided in a vehicle charge control station,[[[[Pollack Fig.2 shows vehicle connected to socket in a vehicle charge control station; further [0181] An electrical charging station, whether free or for pay, can be installed with a user interface that presents useful information to the user ]]]]
[Pollack [0093] the constraint optimizer 710 can signal an electric vehicle 200 to charge its battery bank 202 at a certain charging rate and later to discharge the battery bank 202 for uploading power to the power grid 114 at a certain upload rate: the power transfer rates and the timing schedules of the power transfers optimized  (adjust and implement a schedule) to fit the tracked individual connect and disconnect behavior of the particular electric vehicle 200 and also optimized to fit a daily power supply and demand "breathing cycle" of the power grid 114;   [0103] the system 100 also uses cost as a temporal variable. For example, if the system 100 schedules a discharged pack to charge during an upcoming time window, the system 100 can predict its look-ahead cost profile as it charges, allowing the system 100 to further optimize, adaptively; 0200 intelligent charging learns the vehicle behavior and adapts the charging timing (adjust and implement a schedule ) automatically;]
managing recharging the battery is based on time-based pricing on the grid energy supply; [Pollack [0061] The flow control center 102 may also be coupled with information sources 414 for input of  price feeds; [0062] Thus, an exemplary power aggregation system 100 may consist of components that: communicate with the electric resources 112 to gather data and actuate charging/discharging of the electric resources 112; gather real-time energy prices; actuate charging of electric vehicles 200 to optimize some figure(s) of merit; [0102] an exemplary costing mechanism is fed information on the real-time grid generation mix to determine the marginal consequences of charging or generation. The exemplary system 100 also enables optimizing for any cost metric, or a weighted combination of several. The system 100 can optimize figures of merit that may include maximizing economic value; 0103 the system 100 also uses cost as a temporal variable (time-based ). For example, if the system 100 schedules a discharged pack to charge during an upcoming time window, the system 100 can predict its look-ahead cost profile as it charges, allowing the system 100 to further optimize, adaptively. further [0181] by collecting information about the grid 114, the vehicle state, and the preferences of the user, the station can present information such as the current electricity price, the estimated recharge cost. The information acquisition engine 414 communicates with the electric vehicle 20 and with public and/or private data networks 722 to acquire the data used in calculating this information]
Patel teaches managing recharging the battery is based on availability and status of the local renewable energy supply, and charging battery from AC supplies. Pollack teaches adjusting and implementing a schedule of how to dynamically manage recharging the battery.  Pollack also take into consideration availability of renewable energy: [Pollack [0072] Exemplary IPF systems 100 in such a layout 400 can provide many benefits: for example, lower-cost ancillary services (i.e., power services), fine-grained (both temporally and spatially) control over resource scheduling, guaranteed reliability and service levels, increased service levels via intelligent resource scheduling, firming of intermittent generation sources such as wind and solar power generation; [0108] The scheduling function can enable a number of useful energy services, including: firming of renewable energy sources ] Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Patel in view of Pollack so that the batteries are for electric vehicles, at least one socket being provided in a vehicle charge control station, and to adjust a schedule of how to dynamically manage recharging the battery wherein managing recharging the battery is based on time-based pricing on the grid energy supply and on the availability and status of the local renewable energy supply [Pollack 0008-0009] , enable fine-grained control over resource scheduling, improve reliability and service, and firm renewable energy sources [Pollack 0072, 0108], and take into account user’s sensitivity to price [Pollack 0095].
The combination of Patel and Pollack as shown above do not show wherein the processing device is further configured to receive sensor data from one or more sensors on the circuits or in end devices attached to the circuits indicative of user energy use of at least one end device in the local energy network; learn behavior of usage of the end device; analyze whether the electric vehicle battery and local renewable energy supply can power the end device and in response; dynamically control integrating the electric vehicle battery and local renewable energy supply at the appropriate device or circuit level to power the end device, wherein the end device is not the same as the electric vehicle.
Miller teaches wherein the processing device is further configured to receive sensor data from one or more sensors on the circuits or in end devices attached to the circuits indicative of user energy use of at least one end device in the local energy network (column 6, lines 38-40 – “In step 302, energy usage is monitored by circuit or services”); learn behavior of usage of the end device (Column 6, lines 54-58 – “The inventory may include the number of such appliances, the circuit on which they are located, how and to what extent they can be controlled, typical day-of-use patterns, and whether there is flexibility in scheduling the use of the appliance.”); analyze whether the electric vehicle battery and local renewable energy supply can power the end device and in response (Figure 12 flowchart determines whether an end device can be powered); dynamically control 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Patel and Pollack to execute the individual load sensing/analyzing/controlling steps as shown in Miller because it increases the efficiency with which energy can be managed (column 1, lines 53-54) and furthermore would help in supplying sufficient power to the end device when renewable and batteries sources can’t generate enough power to keep up with demand [Miller col.10 ln.15].

Regarding claim 37, claim 49 is incorporated. 
Patel further teaches the energy server has control circuitry that is configured to recharge at least one of the rechargeable batteries from the renewable energy supply by preference, or else by AC mains supply when a power unit cost of the AC mains supply is low.[ Patel Fig.1,2 Power Management also corresponds to control circuitry. The power supply provides power to the electronic devices to recharge their batteries, wherein: 0028 power provided to the power supply 111 can be supplied through various technologies including, but not limited to, battery technologies, solar power technologies, fuel cell technologies, and flywheel technologies -renewable energy supply is selected among various technologies (by preference)]
 
Regarding claim 38, claim 49 is incorporated.
 [Patel Fig.1, 2 receptacles (sockets) 122, 222 , 223 provide DC power to electronic devices: [0021] The electronic device can be any electronic device that receives DC power] , wherein the energy server has control circuitry that is configured to use the renewable energy supply to provide power to said end devices or lighting if sufficient. [Patel Fig.1,2 Power Management also corresponds to  control circuitry; [0028] power provided to the power supply 111 can be supplied through various technologies including, but not limited to, battery technologies, solar power technologies, fuel cell technologies, and flywheel technologies-  power supply 111 uses renewable energy to power end devices]


Regarding claim 39, claim 38 is incorporated.
Patel teaches if the renewable energy supply is insufficient to provide power to said end devices or lighting, the control circuitry is configured to use power from at least one of the rechargeable batteries instead of or in addition to the renewable energy supply to provide power to said end devices or lighting if sufficient  [Patel 0022 The power management electronics can utilize DC power supplied by the power supply, battery power from a battery source, or a combination of various power sources to power the electronic device - if renewable energy from power supply is insufficient, use power from batteries instead of or in addition to the renewable energy supply to provide power to end devices ]

Regarding claim 40, claim 39 is incorporated. 
[Patel Fig.1,2 Power adapters/converter ]]]]] and the control circuitry is configured to use the AC mains supply converted by the power conversion circuitry instead of or in addition to the renewable energy supply to provide power to said end devices or lighting [0025 The power adaptor electronics 112 can include components that receive AC power from an AC source and convert, transform, or otherwise adapt the received power into DC power. The resulting DC power can be conveyed to the variable voltage electronics 114. The variable voltage electronics 114 can include numerous configurable electrics that can, within a design range, adjust the current and voltage that is provided to the electronic device 140], Patel does not explicitly teach if the renewable energy supply and the power from the rechargeable battery is insufficient to power said end devices or lighting, the control circuitry is configured to use the AC mains supply converted by the power conversion circuitry instead of or in addition to the renewable energy supply and the power from the rechargeable battery to provide power to said end devices or lighting
However, Miller teaches if the renewable energy supply and the power from the rechargeable battery is insufficient to power said end devices or lighting, the control circuitry is configured to use the AC mains supply converted by the power conversion circuitry instead of or in addition to the renewable energy supply and the power from the rechargeable battery to provide power to said end devices or lighting [Miller col.2 ln.60 storage device 105 may comprise a plurality of storage batteries for storing electrical energy, External storage device 106 may be optionally included to store additional electrical energy; col.19 ln.25 storage buffers the difference between demand at an instant in the supply from variant sources like photovoltaics and wind…ln.40 discharging from storage to meet demand- col.10 ln.15 Production from the solar panels and the alternative source is not sufficient to meet demand. Solar and the alternative source are used at full capacity. The balance is purchased from the grid- when power from renewable sources and batteries is insufficient, use AC supply]


Regarding claim 41, claim 49 is incorporated.
Patel further teaches the system further comprising one or more DC connector sockets configured to provide power to end devices or lighting in the energy network, [Patel Fig.1, 2 receptacles (sockets) 122, 222 , 223 provide DC power to devices 140, 240, 250; [0021] The electronic device 140 can be any electronic device that receives DC power], wherein the energy server has control circuitry that is configured to use power stored by at least one of the rechargeable batteries to provide power to said end devices or lighting.  [Patel 0022 The power management electronics can utilize DC power supplied by the power supply, battery power from a battery source, or a combination of various power sources to power the electronic device]


Regarding claim 43, claim 41 is incorporated. 
Patel further teaches use of the rechargeable battery to provide power to the end devices or lighting is subject to user or system parameter minimums for battery storage levels [Patel 0032 The electronic device 140 can include a battery or other power store that can be used to provide the requisite power (system parameter minimums for battery storage levels) to communicate the power requirements of the electronic device 140.]


Regarding claim 44, claim 49 is incorporated. 
Patel further teaches one or more DC connector sockets configured to provide power to end devices or lighting in the energy network; , [Patel Fig.1, 2 receptacles (sockets) 122, 222 , 223 provide DC power to devices 140, 240, 250; [0021] The electronic device 140 can be any electronic device that receives DC power], and communication circuitry configured to communicate with devices in the energy network, wherein the energy server has control circuitry that manages available power supplies and battery power to provide power dynamically in response to overall changes in load requirements of the end devices or lighting communicated by the communication circuitry[Patel Fig.1,2 – Power Management also corresponds to control circuitry;  0011 the present invention teaches an intelligent power supply that automatically communicates with corresponding intelligence on the device-side to dynamically provide proper power requirements to the device; further [0029] The power supply 110 or power supply 111 can be connected to the electronic device 140 over line 130, which includes a power line for conveying DC power to the electronic device 140. In one embodiment, the line 130 can also include a data line for communicating (communication circuitry) digitally encoded data, such as power requirements, between the electronic device 140 and the power supply 110 or power supply 111. In another embodiment, digitally encoded information can be conveyed across a power carrying line, using a power line communication protocol. In still another embodiment, the digitally encoded information can be wirelessly conveyed (communication circuitry) between the electronic device and the power supply 110 or power supply 111 utilizing a carrier wave. For example, WIFI (802.11 protocols), BLUETOOTH®, infrared, and other wireless communication protocols and technologies can be used to convey the digitally encoded information between the electronic device 140 and the power supply 110 or power supply 111.]


Regarding claim 46, claim 44 is incorporated. 
Patel further teaches the energy server is configured to output a variable DC level output for downstream conversion to a required DC level in response to said changes in load requirements [Patel 0013 The power supply can include an alternating current (AC) connector, a direct current (DC) connector, an information extractor, power adaptor electronics, power converter electronics, and/or variable voltage electronics. The information extractor is configured to extract digitally encoded data from a carrier wave. The digitally encoded data can specify power requirements of the DC power receiving device. The power adaptor electronics can convert power received from an AC source connected to the AC connector into DC power. The power converter electronics can convert power received from a DC source into DC power. The variable voltage (variable DC level ) electronics can adapt (downstream conversion ) DC power generated by the power adaptor electronics or power converter electronics in accordance with settings (a required DC level ) provided by the information extractor. This power can be provided to the DC power receiving device connected to the power supply via the DC connector.]



Regarding claim 47, claim 44 is incorporated. 
Patel further teaches sensors, including one or more of a smart meter, a voltage sensor, a current sensor, an electricity calibration sensor, a water monitor, or a gas monitor, configured to  determine energy usage data in the local energy network and communicate the data with the processing device [Patel 0023 The power management electronics 116 can receive digitally encoded data conveyed from the power management component 142 of the electronic device 140; [0029] the line 130 can also include a data line for communicating digitally encoded data, such as power requirements, between the electronic device 140 and the power supply 110 or power supply 111... digitally encoded information can be conveyed across a power carrying line, using a power line communication protocol… the digitally encoded information can be wirelessly conveyed between the electronic device and the power supply 110 or power supply 111 utilizing a carrier wave -   power management electronics have circuitry (voltage/current sensor ) for receiving power requirements contained in encoded data, and such circuitry communicates with data line or wireless communication circuitry;  further [0025] The variable voltage electronics 114 can include numerous configurable electrics that can, within a design range, adjust the current and voltage that is provided to the electronic device 140 – variable voltage electronics has circuitry for adjusting current and voltage (current/voltage sensor)  as required by electronic device (i.e. communicate with the communication circuitry to receive electronic device power requirement). Please note that power management and variable power management can be combined into one see Patel 0037]



Regarding claim 49, Patel and Pollack teach parent claim 35.
Patel further teaches wherein the processing device is provided in a local energy server having connectors for connecting to local power sources including one or more of renewable energy supply; rechargeable battery storage; AC mains supply.[Patel Fig.1,2 Power supply 110, 111, 210= local energy server;  0023 The power supply 110 (local energy server ) can include power adaptor electronics 112, variable voltage electronics 114, and power management electronics 116; 0026 The power supply 110 can be connected to an AC source (AC main supply); 0024 the power management electronics 116 can include a battery or other power store (battery storage) that can provide uninterrupted power supply (UPS) capabilities to the electronic device 140 as well as power clipping or filtering capabilities]  


Regarding claim 50, claim 35 is incorporated.
Patel further teaches wherein at least one socket is a battery charging cradle for receiving a removable battery unit. [Patel Figs. 1, 2 Power Adapter/Converter Electronics, Variable Voltage Electronics and receptacles 122, 222, 223 are sockets for receiving removable battery unit in Electronic Devices:  [0021] The electronic device can be any electronic device that receives DC power such as a portable computing device, a computer, a peripheral, an audio/video component, a communication device, and the like. For example, various contemplated electronic devices 140 can include, but are not limited to, mobile telephones, portable music devices, digital cameras, personal data assistants, speakers, media center hubs, audio-video equipment, scanners, printers, monitors, joysticks, and battery charging devices- these devices receive and charge removable rechargeable batteries, i.e. they contain docking charging station for receiving a removable battery unit; further [0024] the power management electronics 116 can include a battery or other power store that can provide uninterrupted power supply (UPS) capabilities to the electronic device 140 as well as power clipping or filtering capabilities ]


---------------------------------
Claims 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Pollack in view of Miller as shown above and further in view of Chang (US 20090100275 A1).

Regarding claim 48, claim 49 is incorporated. 
While Patel teaches an end device being a DC device  [0021] The electronic device 140 can be any electronic device that receives DC power] and using USB connector as a DC connector [Patel 0022 Any of a variety of different DC connectors can be utilized to connect to different DC outlets, such as a USB connector], Patel does not explicitly teach at least one socket is a universal  serial bus (USB) socket for connecting to an end device with a rechargeable battery.
However, Chang teaches at least one socket is a universal  serial bus (USB) socket for connecting to an end device with a rechargeable battery [Chang [0029] the apparatus is adapted for or use in a high-speed serialized bus protocol device having a plurality of ports capable of transferring both data and electrical power; [0031] the serial bus protocol comprises an IEEE 1394-compliant protocol, or alternatively a Universal Serial Bus (USB)-compliant protocol]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patel and Pollack to use USB socket as taught by Chang because that would help Miller’s system to accommodate a wide range of USB-compliant common end user devices [Chang 0006, 0065]








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117